DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-20 are rejected in the Instant Application.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 4-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-20 of U.S. Patent No. 11201909. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims point to the same subject matter at hand and further utilize almost identical limitations which would read on one another. Examiner suggests filing a terminal disclaimer. 


Instant Application
U.S. Patent No. 11201909
1. A method comprising:
A) determining a bandwidth of a network that connects a first computing device and a second computing device;
B) determining a plurality of files for transfer from the first computing device to the second computing device;
C) causing, based on the bandwidth and a first priority level of a first file of the plurality of files, the first computing device to transmit, to the second computing device, the first file; and
D) causing, based on the bandwidth and a second priority level of a second file of the plurality of files, the first computing device to delay transmission, to the second computing device, of the second file for a time period.
F) by sending to the second computing device, metadata of the second file and a portion of content of the second file
1. A method comprising:
A) determining a bandwidth of a network that connects a first computing device and a second computing device; 
B) determining a plurality of files for transfer from the first computing device to the second computing device; 
C) causing, based on the bandwidth and a first priority level of a first file of the plurality of files, the first computing device to transmit, to the second computing device, the first file; 
D) causing, based on the bandwidth and a second priority level of a second file of the plurality of files, the first computing device to delay transmission, to the second computing device, of the second file for a time period; and 
E) transmitting, to the second computing device and before the end of the time period, a portion of the second file.

4. The method of claim 1, further comprising: determining a relevance of the second file to a user of the second computing device, wherein the second priority level is based on the relevance.

4. The method of claim 1, further comprising:
determining a relevance of the second file to a user of the second computing device, wherein the second priority level is based on the relevance.

5. The method of claim 1, further comprising: determining a geographical location of the second computing device, wherein the second priority level is based on the geographical location.

5. The method of claim 1, further comprising:
determining a geographical location of the second computing device, wherein the second priority level is based on the geographical location.
6. The method of claim 1, further comprising:
A) determining an updated bandwidth corresponding to the network; and
B) causing, based on the updated bandwidth, the first computing device to transmit, to the second computing device, the second file before the time period has elapsed.

6. The method of claim 1, further comprising:
A) determining an updated bandwidth corresponding to the network; and
B) causing, based on the updated bandwidth, the first computing device to transmit, to the second computing device, the second file before the time period has elapsed.

7. The method of claim 1, further comprising: 
A) determining, based on a third priority level of a third file of the plurality of files, a threshold; and 
B) causing, based on the bandwidth satisfying the threshold, the first computing device to delay transmission, to the second computing device, the third file.

7. The method of claim 1, further comprising:
A) determining, based on a third priority level of a third file of the plurality of files, a threshold; and
B) causing, based on the bandwidth satisfying the threshold, the first computing device to delay transmission, to the second computing device, the third file.

8. The method of claim 1, further comprising: causing, during the time period, the second computing device to display an indication that the second file is unavailable.

8. The method of claim 1, further comprising:
causing, during the time period, the second computing device to display an indication that the second file is unavailable.

9. The method of claim 1, wherein determining the bandwidth comprises predicting the bandwidth at a future time when transfer of the first file and the second file is scheduled.

9. The method of claim 1, wherein determining the bandwidth comprises predicting the bandwidth at a future time when transfer of the first file and the second file is scheduled.

10. The method of claim 1, further comprising: 
A) receiving, from the second computing device, a request for the second file; and 
B) causing, based on the request, the first computing device to transmit, to the second computing device, the second file before the time period has elapsed.

10. The method of claim 1, further comprising:
A) receiving, from the second computing device, a request for the second file; and
B) causing, based on the request, the first computing device to transmit, to the second computing device, the second file before the time period has elapsed.

11. A method comprising: 
A) determining a usage pattern of a user of a first computing device during a time period; 
B) predicting a bandwidth of a network during the time period, wherein the network connects the first computing device and a second computing device, wherein the second computing device stores a plurality of files; 
C) causing, based on the bandwidth, the usage pattern, and a first priority of a first file of the plurality of files, the second computing device to transmit, to the first computing device, the first file; and 
D) causing, based on the bandwidth, the usage pattern, and a second priority level of a second file of the plurality of files, the second computing device to delay transmission, to the first computing device, of the second file for a second time period.
F) by sending to the second computing device, metadata of the second file and a portion of content of the second file
11. A method comprising:
A) determining a usage pattern of a user of a first computing device during a time period;
B) predicting a bandwidth of a network during the time period, wherein the network connects the first computing device and a second computing device, wherein the second computing device stores a plurality of files; 
C) causing, based on the bandwidth, the usage pattern, and a first priority of a first file of the plurality of files, the second computing device to transmit, to the first computing device, the first file; 
D) causing, based on the bandwidth, the usage pattern, and a second priority level of a second file of the plurality of files, the second computing device to delay transmission, to the first computing device, of the second file for a second time period; and
E) causing the second computing device to transmit, to the first computing device and before the end of the second time period, a portion of the second file.

12. The method of claim 11, wherein predicting the bandwidth of the network is based on the usage pattern of the user of the first computing device during the time period. 

12. The method of claim 11, wherein predicting the bandwidth of the network is based on the usage pattern of the user of the first computing device during the time period.

13. The method of claim 11, wherein the second priority level is based on one or more of: 
A) a time when the second file was uploaded to the second computing device; or 
 a number of times the second file has been accessed.

13. The method of claim 11, wherein the second priority level is based on one or more of:
A) a time when the second file was uploaded to the second computing device; or
a last modified date of the second file.

14. The method of claim 11, wherein the time period is based on the second priority level.

14. The method of claim 11, wherein the time period is based on the second priority level.

15. The method of claim 11, further comprising: 
A) receiving, from the first computing device, a request for the second file; and 
B) causing, based on the request, the second computing device to transmit, to the first computing device, the second file before the time period has elapsed.

15. The method of claim 11, further comprising: 
A) receiving, from the first computing device, a request for the second file; and
B) causing, based on the request, the second computing device to transmit, to the first computing device, the second file before the time period has elapsed.

16. The method of claim 11, wherein determining the usage pattern comprises: 
A) determining one or more applications that are predicted to be used by the user during the time period, wherein the second priority is based on determining that the one or more applications is configured to use the second file.

16. The method of claim 11, wherein determining the usage pattern comprises:
A) determining one or more applications that are predicted to be used by the user during the time period, wherein the second priority level is based on determining that the one or more applications is configured to use the second file.

17. A method comprising: 
A) determining a bandwidth of a network that connects a first computing device and a second computing device, wherein the second computing device stores a plurality of files; 
B) causing, based on the bandwidth and a first priority level of a first file of the plurality of files, the first computing device to transmit, to the second computing device, the first file; 
C) based on the bandwidth and a second priority level of a second file of the plurality of files: 
D) causing the first computing device to send, to the second computing device, a first portion of the second file and metadata of the second file; and 
E) instructing the first computing device to send, to the second computing device, the second file at a later time; and 
F) based on determining that the second computing device requested the second file before the later time, causing the first computing device to transmit, to the second computing device, a second portion of the second file.

17. A method comprising:
A) determining a bandwidth of a network that connects a first computing device and a second computing device, wherein the second computing device stores a plurality of files;
B) causing, based on the bandwidth and a first priority level of a first file of the plurality of files, the first computing device to transmit, to the second computing device, the first file;
C) based on the bandwidth and a second priority level of a second file of the plurality of files:
D) causing the first computing device to send, to the second computing device, a summary of the second file, wherein the summary comprises a portion of the second file; and
E) instructing the first computing device to send, to the second computing device, the second file at a later time; and
F) based on determining that the second computing device requested the second file before the later time, causing the first computing device to transmit, to the second computing device, the second file.
18. The method of claim 17, wherein the first portion of the second file comprises header information of the second file. 

18. The method of claim 17, wherein the summary of the second file comprises header information of the second file.

19. The method of claim 17, wherein the later time is based on the second priority level.

19. The method of claim 17, wherein the later time is based on the second priority level.

20. The method of claim 17, wherein determining the bandwidth comprises predicting the bandwidth at a future time when transfer of the first file and the second file is scheduled.

20. The method of claim 17, wherein determining the bandwidth comprises predicting the bandwidth at a future time when transfer of the first file and the second file is scheduled.



	

	



Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7-15, 17, 19-20 rejected under 35 U.S.C. 103 as being unpatentable over Harrang et al. (US20090164603A1) hereinafter Harrang in view of Braginsky et al. (US20150199414A1) hereinafter Braginsky further in view of Palnau (US20080270410A1) hereinafter Palnau

Regarding claim 1: Harrang teaches a method comprising:
determining a bandwidth of a network that connects a first computing device and a second computing device (¶0089 see sounding agents could report a local view of total aggregate bandwidth and remaining capacity);
determining a plurality of files for transfer from the first computing device to the second computing device (¶0097 see either located separately or part of the receiving system 104 to perform functions such as viewing, prioritizing, and manipulating delivery deadlines and delivery order of various files that are to be sent via adaptive file delivery from the sending system 102 to the receiving system);
causing, based on the a first priority level of a first file of the plurality of files, the first computing device to transmit, to the second computing device, the first file (¶0106 see delivery of the highest priority file will happen earliest, followed by the next highest priority, and so on. Results of this expected delivery deadlines calculation can be presented to the user 602 through the input device 604 in graphical and/or textual fashion); and 
Harrang however does not explicitly teach based on bandwidth of files calculating transmission of file
Braginsky however in the same field of computer networking teaches based on bandwidth of files calculating transmission of file (¶0051 see Partial downloads of files may be scheduled based on one or more parameters, including but not limited to file type, file size and/or the available bandwidth between the client system 104 and the remote server system 102)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the teachings of Harrang and the teachings of Braginsky for using bandwidth for sending files to combine the teachings such that Harrang utilizes bandwidth as part of the file delivery. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so ensure proper delivery of files based on the available bandwidth.
Harrang teaches causing, based a second priority level of a second file of the plurality of files, the first computing device to delay transmission, to the second computing device, of the second file for a time period (¶0104 see the sending system 102 may present to a user the delivery deadline calculated by the sending system from the sum of an expected delivery deadline plus some additional time delta to allow for unpredicted network slowdowns and/or outages furthermore see Fig 10) Harrang does not explicitly teach by sending, to the second computing device, metadata of the second file and a portion content of the second file
Palnau however in the same field of computer networking teaches sending, to the second computing device, metadata of the second file and a portion content of the second file (¶0051 see only the portion of the content file including the metadata may be transferred from the mobile terminal 10 to the device 52, allowing the device 52 to access the metadata faster than if the entire content file had to be transferred ¶0061 see such estimates may result in the transfer of some, but not all, of the content data along with the metadata, transfer of the portion should still be achieved in less time than transfer of the entire file)
 Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the teachings of Harrang and the teachings of Palnau for sending metadata and portions of a file to a client to combine the teachings such that Harrang utilizes sending of Palnau as part of sending the file . One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so would save bandwidth.

Regarding claim 3:  The already combined references teach the method of claim 1, 
Braginsky however in the same field of computer networking teaches wherein the second priority level is based on last modified date of the second file ( ¶0005 see set of files to be transferred is governed by a user-defined priority policy based on one or more parameters, such as date and time of last file modification, folder or directory locations of the files (i.e., the locations of the files in a directory hierarchy), file size, and file type).
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the teachings of Harrang and the teachings of Braginsky for using modified date for sending files to combine the teachings such that Harrang utilizes modified date as part of the file delivery. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so ensure proper delivery of files based on the available bandwidth.

Regarding claim 4:  The already combined references teach the method of claim 1, further comprising:
Braginsky however in the same field of computer networking teaches determining a relevance of the second file to a user of the second computing device, wherein the second priority level is based on the relevance. (¶0005 see set of files to be transferred is governed by a user-defined priority policy based on one or more parameters, such as date and time of last file modification, folder or directory locations of the files (i.e., the locations of the files in a directory hierarchy), file size, and file type Examiners note: type is interpreted as a relevance of the document)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the teachings of Harrang and the teachings of Braginsky for using relevance for sending files to combine the teachings such that Harrang utilizes relevance as part of the file delivery. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so ensure proper delivery of files based on the available bandwidth.

Regarding claim 6:  The already combined references teach the method of claim 1, further comprising: 
determining an updated bandwidth corresponding to the network (Harrang ¶0089 see sounding agents could report a local view of total aggregate bandwidth and remaining capacity); and causing, based on the updated bandwidth, the first computing device to transmit, to the second computing device, the second file before the time period has elapsed (Harrang; ¶0065 see  receiving system 104 paces transmissions of the segments by selection of the effective transmission rates to transfer a copy of the file 116 from the sending system 102 at an adaptive rate to accommodate changing conditions with the sending system 102 and/or the receiving system 104 and/or the network 106. By using the value for the actual transmission rate, R_1, of the first transmission and possible other input, the receiving system 104 is able to make an intelligent choice for the effective transmission rate. Through these adaptive file transfer methods, the segment transmissions are used as an actual sounding system for the end-to-end downlink connection capacity from the sending system 102 to the receiving system 104.).
Regarding claim 7:  The already combined references teach the method of claim 1, further comprising:
determining, based on a third priority level of a third file of the plurality of files, a threshold; and causing, based on the bandwidth satisfying the threshold, the first computing device to delay transmission, to the second computing device, the third file (Harrang; ¶0078 see exceeding a throughput threshold and triggering a report to the receiving system 104, the congestion sensing agent would not re-arm its reporting mechanism until it measured network activity below the trigger threshold by a delta to prevent an excessive of reports from being sent to the receiving system when the measured network activity was alternating just below and just above the trigger threshold. (Examiners note: Third file is interpreted as as the report in the art)).
Regarding claim 8:  The already combined references teach the method of claim 1, further comprising:
causing, during the time period, the second computing device to display an indication that the second file is unavailable (Harrang; ¶0103 see the expected delivery performance of the sending system 102 may be based on, but is not limited to, displayed and/or inputted delivery priorities, subscription profile of the user 602, stored historical network delivery performance data and current network conditions as obtained by the sending system [Examiners note: the delivery priority is displayed ie indication that file is not available until delivered]).
Regarding claim 9:  The already combined references teach the method of claim 1, wherein determining the bandwidth comprises predicting the bandwidth at a future time when transfer of the first file and the second file is scheduled (Harrang; ¶0133 see sending system 102 then calculates an anticipated delivery rate needed to deliver the content file to the client assuming predicted times of network availability 1010 and/or unavailability 1012. The predicted times of network delivery may be based on manually configured profiles, historical measurements of previous periods, trends in network activity, etc).
Regarding claim 10:  The already combined references teach the method of claim 1, further comprising:
receiving, from the second computing device, a request for the second file; and causing, based on the request, the first computing device to transmit, to the second computing device, the second file before the time period has elapsed (Harrang; ¶0108 see New selections of content files can be added to the delivery schedule displayed on the input device 604 and similarly be reprioritized by the user 602… After reprioritization, the sending system 102 will again calculate (step 616) a new schedule of pending adaptive file deliveries and display (step 618) the newly calculated schedule on the input device 604 to the user 602. The sequence of editing the displayed delivery schedule, recalculation of the edited schedule)
Regarding claim 11:  Harrang teaches a method comprising:
determining a usage pattern of a user of a first computing device during a time period; predicting a bandwidth of a network during the time period, wherein the network connects the first computing device and a second computing device, wherein the second computing device stores a plurality of files (¶0133 see sending system 102 then calculates an anticipated delivery rate needed to deliver the content file to the client assuming predicted times of network availability 1010 and/or unavailability 1012. The predicted times of network delivery may be based on manually configured profiles, historical measurements of previous periods, trends in network activity, etc.);
causing, based the usage pattern (see historical measurements), and a first priority of a first file of the plurality of files, the second computing device to transmit, to the first computing device, the first file (¶0106 see delivery of the highest priority file will happen earliest, followed by the next highest priority, and so on. Results of this expected delivery deadlines calculation can be presented to the user 602 through the input device 604 in graphical and/or textual fashion); and
Harrang however does not explicitly teach based on bandwidth of files calculating transmission of file
Braginsky however in the same field of computer networking teaches based on bandwidth of files calculating transmission of file (¶0051 see Partial downloads of files may be scheduled based on one or more parameters, including but not limited to file type, file size and/or the available bandwidth between the client system 104 and the remote server system 102)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the teachings of Harrang and the teachings of Braginsky for using bandwidth for sending files to combine the teachings such that Harrang utilizes bandwidth as part of the file delivery. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so ensure proper delivery of files based on the available bandwidth.
Harrang teaches causing, based on the usage pattern (see historical measurements), and a second priority level of a second file of the plurality of files, the second computing device to delay transmission, to the first computing device, of the second file for a second time period(¶0104 see the sending system 102 may present to a user the delivery deadline calculated by the sending system from the sum of an expected delivery deadline plus some additional time delta to allow for unpredicted network slowdowns and/or outages furthermore see Fig 10) Harrang does not explicitly teach by sending, to the second computing device, metadata of the second file and a portion content of the second file
Palnau however in the same field of computer networking teaches sending, to the second computing device, metadata of the second file and a portion content of the second file (¶0051 see only the portion of the content file including the metadata may be transferred from the mobile terminal 10 to the device 52, allowing the device 52 to access the metadata faster than if the entire content file had to be transferred ¶0061 see such estimates may result in the transfer of some, but not all, of the content data along with the metadata, transfer of the portion should still be achieved in less time than transfer of the entire file)
 Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the teachings of Harrang and the teachings of Palnau for sending metadata and portions of a file to a client to combine the teachings such that Harrang utilizes sending of Palnau as part of sending the file. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so would save bandwidth.

Regarding claim 12:  The already combined references teach the method of claim 11, wherein predicting the bandwidth of the network is based on the usage pattern of the user of the first computing device during the time period (Harrang ¶0039 see historical data regarding the actual segment transmission rates, R_j, for one or more of the jth segment transmissions of an adaptive file delivery could be examined to determine busy times for the sending system 102 [Examiners note: usage pattern is a broad term and herein interpreted as usage of network]).
Regarding claim 13:  The method of claim 11,
Braginsky however in the same field of computer networking teaches wherein the second priority level is based on one or more of: a time when the second file was uploaded to the second computing device; or a last modified date of the second file (¶0005 see set of files to be transferred is governed by a user-defined priority policy based on one or more parameters, such as date and time of last file modification, folder or directory locations of the files (i.e., the locations of the files in a directory hierarchy), file size, and file type).
Regarding claim 14:  The already combined references teach the method of claim 11, wherein the time period is based on the second priority level (Harrang ¶0027 see the wait portion of each time period is at least long enough to provide an effective rate of file segment transmission that accommodates network traffic load variations while causing the entire file to be delivered in a predetermined delivery deadline ).
Regarding claim 15:  The already combined references teach the method of claim 11, further comprising:
receiving, from the first computing device, a request for the second file; and causing, based on the request, the second computing device to transmit, to the first computing device, the second file before the time period has elapsed (Harrang ¶0108 see New selections of content files can be added to the delivery schedule displayed on the input device 604 and similarly be reprioritized by the user 602….After reprioritization, the sending system 102 will again calculate (step 616) a new schedule of pending adaptive file deliveries and display (step 618) the newly calculated schedule on the input device 604 to the user 602)
Regarding claim 17: Harrang teaches a method comprising:
determining a bandwidth of a network that connects a first computing device and a second computing device (¶0089 see sounding agents could report a local view of total aggregate bandwidth and remaining capacity ), wherein the second computing device stores a plurality of files (Fig 1 element 116);
causing, based on a first priority level of a first file of the plurality of files, the first computing device to transmit, to the second computing device, the first file (¶0106 see delivery of the highest priority file will happen earliest, followed by the next highest priority, and so on. Results of this expected delivery deadlines calculation can be presented to the user 602 through the input device 604 in graphical and/or textual fashion);
based on the bandwidth and a second priority level of a second file of the plurality of files: causing the first computing device to send, to the second computing device, a summary of the second file (¶0104 see the sending system 102 may present to a user the delivery deadline calculated by the sending system from the sum of an expected delivery deadline plus some additional time delta to allow for unpredicted network slowdowns and/or outages furthermore see Fig 10..¶0111 see he user 602 uses the input device 604 to select and order (step 702) files from the sending system 102. Ordering of files may involve a monetary transaction either at time of the order, through a subscription plan, cumulated with periodic billing, or another arrangement. File selection and ordering by the user is supported by the input device 604, which can furnish a presentation via web browser, or other presentation display of a file listing such as a media catalog [a user seeing the file on the browser is interpreted as a summary ie name]); and
instructing the first computing device to send, to the second computing device, the second file at a later time (¶0107 see  a delivery schedule associated with the adaptive file deliveries so that the user 602 can edit (step 620) the delivery schedule. Through editing of the displayed delivery schedule, priorities of one or more pending adaptive file deliveries can be re-prioritized or canceled.); and
based on determining that the second computing device requested the second file before the later time, causing the first computing device to transmit, to the second computing device, the second file (¶0108 see new selections of content files can be added to the delivery schedule displayed on the input device 604 and similarly be reprioritized by the user 602…After reprioritization, the sending system 102 will again calculate (step 616) a new schedule of pending adaptive file deliveries and display (step 618) the newly calculated schedule on the input device 604 to the user 602).
Harrang however does not explicitly teach based on bandwidth of files calculating transmission of file
Braginsky however in the same field of computer networking teaches based on bandwidth of files calculating transmission of file (¶0051 see Partial downloads of files may be scheduled based on one or more parameters, including but not limited to file type, file size and/or the available bandwidth between the client system 104 and the remote server system 102)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the teachings of Harrang and the teachings of Braginsky for using bandwidth for sending files to combine the teachings such that Harrang utilizes bandwidth as part of the file delivery. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so ensure proper delivery of files based on the available bandwidth.
Harrang does not explicitly teach send to the second computing device, a first portion of the second file and metadata of the second file and a second portion of the second file
Palnau however in the same field of computer networking teaches send to the second computing device, a first portion of the second file and metadata of the second file (¶0051 see only the portion of the content file including the metadata may be transferred from the mobile terminal 10 to the device 52, allowing the device 52 to access the metadata faster than if the entire content file had to be transferred ¶0061 see such estimates may result in the transfer of some, but not all, of the content data along with the metadata, transfer of the portion should still be achieved in less time than transfer of the entire file) and a second portion of the second file (¶0054 see determines that the MP3 content data has another version of ID3 tags for which the metadata does not have a fixed length, the device 52 may be configured to estimate the amount of data and the position in the data from which to transfer the amount according to the type of content data. For example, a particular file type may have an average metadata size that ranges from 0.5 kB to 3 kB and is generally located at the end of the content data. In this case, the device 52 may estimate that the metadata has a size equal to the maximum of the range and thus specify the transfer of 3 kB from the end of the content data. If the estimate does not capture all of the metadata, another estimate may be made (e.g., including a greater amount of the data) for another transfer. The device 52 may determine that the initial estimate was inadequate, for example, by looking for certain binary content in the portion of data transferred, which may indicate the beginning and/or the end of metadata content)
 Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the teachings of Harrang and the teachings of Palnau for sending metadata and portions of a file to a client to combine the teachings such that Harrang utilizes sending of Palnau as part of sending the file. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so would save bandwidth.


Regarding claim 19: The already combined references teach the method of claim 17, wherein the later time is based on the second priority level (Harrang ¶0027 see the wait portion of each time period is at least long enough to provide an effective rate of file segment transmission that accommodates network traffic load variations while causing the entire file to be delivered in a predetermined delivery deadline).
Regarding claim 20:  The already combined references teach the method of claim 17, wherein determining the bandwidth comprises predicting the bandwidth at a future time when transfer of the first file and the second file is scheduled (Harrang: ¶0133 see calculates an anticipated delivery rate needed to deliver the content file to the client assuming predicted times of network availability 1010 and/or unavailability 1012. The predicted times of network delivery may be based on manually configured profiles, historical measurements of previous periods, trends in network activity, etc).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Harrang-Braginsky-Palnau in view of Zhang et al. (US20140114920A1) hereinafter Zhang.
Regarding claim 2: Harrang-Braginsky-Palnau teach the method of claim 1, 
Harrang-Braginsky-Palnau does not explicitly teach wherein the second priority level is based on a time when the second file was uploaded to the first computing device
Zhang however in the same field of computer networking teaches wherein the second priority level is based on a time when the second file was uploaded to the first computing device (¶0052 see setting of synchronization priority order of file may be further dynamically adjusted based on the upload (or update) time of a file (timestamp)).
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the teachings of Harrang-Braginsky-Palnau and the teachings of Zhang for using upload time for sending files to combine the teachings such that Harrang-Braginsky-Palnau utilizes upload time as part of the file delivery. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so ensure proper delivery of files based on the available bandwidth.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Harrang-Braginsky-Palnau in view of Steelberg et al. (US20060036514A1) hereinafter Steelberg.
Regarding claim 5:  Harrang-Braginsky-Palnau teach the method of claim 1
Harrang-Braginsky-Palnau does not explicitly teach determining a geographical location of the second computing device, wherein the second priority level is based on the geographical location
Steelberg however in the same field of computer networking teaches determining a geographical location of the second computing device, wherein the second priority level is based on the geographical location (Claim 12: wherein the scheduling parameters further comprise at least one of geographic location of the remote device, geographic location of the public broadcasting station, file size of the data, network traffic, priority, compensation, available resources, and terms of a contract).
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the teachings of Harrang-Braginsky-Palnau and the teachings of Steelberg for using geographic location of the device for sending files to combine the teachings such that Harrang-Braginsky-Palnau utilizes geographic location of the device as part of the file delivery. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so ensure proper delivery of files based on the available bandwidth.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Harrang-Braginsky-Palnau in view of Wijngaarden (US20120210325A1) hereinafter Wijngaarden.

Regarding claim 16: Harrang-Braginsky-Palnau teach the method of claim 11, 
Harrang-Braginsky-Palnau does not explicitly teach wherein determining the usage pattern comprises: determining one or more applications that are predicted to be used by the user during the time period, wherein the second priority level is based on determining that the one or more applications is configured to use the second file
Wijngaarden however in the same field of computer networking teaches wherein determining the usage pattern comprises: determining one or more applications that are predicted to be used by the user during the time period, wherein the second priority level is based on determining that the one or more applications is configured to use the second file (¶0061 see The data in an application profile may include, for example, the type of application, its priority class, its typical execution time, the usage history of the application, and long-term usage patterns of the application. The priority class may be, for example, a user-specified classification as “critical” or “non-critical”. Other priority classifications may define a hierarchy of two or more different levels depending on the relative importance of the application).
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the teachings of Harrang-Braginsky-Palnau and the teachings of Wijngaarden for using application usage data of the device for sending files to combine the teachings such that Harrang-Braginsky-Palnau utilizes application usage data of the device as part of the file delivery. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so ensure proper delivery of files based on the available bandwidth.
..

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Harrang-Braginsky-Palnau in view of Deng et al. (US20040181545A1) hereinafter Deng.

Regarding claim 18: Harrang-Braginsky-Palnau teach method of claim 17, 
Harrang-Braginsky-Palnau does not explicitly teach wherein the first portion of the second file comprises header information of the second file 
Deng however in the same field of computer networking teaches wherein the summary of the second file comprises header information of the second file (¶0030 see video summary rendering information 64 is embedded in the header 66 of an original video file 68 (FIG. 3A))
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the teachings of Harrang-Braginsky-Palnau and the teachings of Deng for adding file summary in the header for sending files to combine the teachings such that Harrang-Braginsky-Palnau adds file summary as part of the header as part of the file delivery. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so ensure user has the proper information to select files for delivery.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

References are cited not only for their quoted language but for all that they teach.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atta Khan whose telephone number is 571-270-7364.  The examiner can normally be reached on M-F 09:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ATTA KHAN/
Examiner, Art Unit 2449